    Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMY LEVIN, et al.,                                  09 Civ. 5900 (JPO)

                       Plaintiffs,                     STIPULATION AND
                                                       PROTECTIVE ORDER
            -v-

BANK OF NEW YORK MELLON, et al.,

                       Defendants.


       WHEREAS, Plaintiffs in this action have issued a subpoena dated June 3, 2020 (the

“Subpoena”), supplemented by a supporting affidavit as required by applicable regulations, see

31 C.F.R. § 1.11, seeking to obtain documents or information from the Office of Foreign Assets

Control (“OFAC”) of the United States Department of the Treasury concerning assets and

entities related to a civil forfeiture action captioned United States v. $2,340,000.00 Associated

with Petroleum Tanker Nautic, Civ. A. No. 20-1139 (JEB) (D.D.C.); and

       WHEREAS, OFAC seeks the entry of this Stipulation and Protective Order (“Protective

Order”) authorizing the disclosure of documents or information responsive to Plaintiffs’

Subpoena to OFAC, while protecting its personnel against any claim under the Trade Secrets

Act, 18 U.S.C. § 1905, by producing documents or information responsive to the Subpoena;

       NOW, THEREFORE, it is hereby agreed, by and between Plaintiffs and the United States

of America on behalf of OFAC, by and through their undersigned counsel; and for good cause

shown, the Court hereby ORDERS as follows:

       1.      OFAC and its personnel are authorized, pursuant to the terms set forth in this

Protective Order, to disclose documents or information responsive to the Subpoena, irrespective

of whether the disclosure of the documents and information would be prohibited in the absence

of this Protective Order by the Trade Secrets Act, 18 U.S.C. § 1905.
    Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 2 of 10




       2.        All documents or information produced in response to the Subpoena and all

portions thereof (collectively, “Confidential Material”) are deemed confidential, unless Plaintiffs

are otherwise advised by OFAC in writing.

       3.        Confidential Material may be used only for the purpose of attempting to collect

upon a judgment entered in this action pursuant to procedures authorized by law, and for no

other purpose.

       4.        No person shall be permitted to have access to Confidential Material, nor shall

any person be informed of the substance of the Confidential Material by any person permitted to

have access thereto, except as provided in this Protective Order, as otherwise agreed upon by the

parties and OFAC in writing, or by order of the Court.

       5.        Confidential Material shall not be disclosed or distributed to any person or entity

other than the following:

                 a. the attorneys (including their expert witnesses, paralegals, clerical staff, or

                    other assistants) for parties to this action or for parties to any proceeding

                    incident to efforts to collect on a judgment in this action, but only insofar as

                    the attorneys have a need for the Confidential Material in connection with this

                    action or such proceeding;

                 b. the courts and their support personnel in this action and in any proceeding

                    incident to efforts to collect on a judgment in this action;

                 c. persons or entities served with writs of attachment or other legal process

                    incident to efforts to collect on a judgment in this action or holding assets

                    identified in the Confidential Material;




                                                   2
    Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 3 of 10




               d. local or federal law enforcement personnel involved in any proceeding

                   incident to efforts to collect on a judgment in this action;

               e. any other person to whom disclosure is required in order to pursue

                   proceedings incident to efforts to collect on a judgment in this action pursuant

                   to procedures authorized by law; or

               f. the respective client representatives of the parties.

       6.      To the extent that Confidential Material is disclosed to persons described in

subparagraphs 5(a), (c), or (e)-(f), only those portions of the Confidential Material that are

necessary for each specific proceeding incident to efforts to collect on any judgment in this

action or that relate to specific assets at issue shall be disclosed to such persons. All persons

described in subparagraphs 5(a), (c), or (e)-(f) shall be provided with a copy of this Protective

Order. All such persons are required to use Confidential Material only for purposes directly

related to the satisfaction of a judgment in this action and are prohibited from using Confidential

Material for any other litigation or proceeding or for any business, commercial, competitive,

personal, or other purpose. Copies of documents containing Confidential Material shall be made

only to the extent necessary to facilitate a use permitted by this Protective Order.

       7.      Confidential Material shall not be disclosed to any person described in

subparagraphs 5(a), (c), or (e)-(f) unless and until such person has been shown this Protective

Order and has agreed in writing to be bound by its terms by signing a copy of the attached

Acknowledgment Form, annexed hereto as Exhibit A. A copy of each executed

Acknowledgment Form shall be kept by counsel for the party on behalf of whom disclosure is

made pursuant to subparagraphs 5(a), (c), or (e)-(f).

       8.      Use of any Confidential Material at trial:




                                                  3
Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 4 of 10




        a. Use of any Confidential Material produced and designated pursuant to this

           Protective Order at trial shall be governed by a separate order from the Court.

        b. Any party or non-party seeking to restrict the use of any Confidential Material

           at trial shall apply to the court to apply whatever protection it deems

           necessary. Absent a ruling by the court to the contrary, any document,

           information, or transcript of testimony designated as Confidential Material

           under this Protective Order that appears on an exhibit list or in deposition

           designations, and that is admitted into evidence at trial, will be disclosed on

           the public record, and any examination relating to such information will

           likewise be disclosed on the public record.

        c. In order to give OFAC the opportunity to apply to the court for protection of

           its Confidential Material:

                i. No later than 5 days after filing their final trial exhibit lists with any

                   court, each party receiving Confidential Material or notice of

                   Confidential Material shall notify OFAC of all exhibits appearing on

                   the party’s trial exhibit list that contain information that OFAC has

                   designated as Confidential. Notice may be given by email with a copy

                   by overnight delivery.

               ii. No later than 5 days after filing their final trial deposition designations

                   with any court, each party receiving Confidential Material shall notify

                   OFAC of the page and line numbers of any deposition designations

                   and/or counter-designations that contain information that OFAC has




                                           4
    Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 5 of 10




                           designated as Confidential Material. Notice may be given by email

                           with a copy by overnight delivery.

                      iii. If any party subsequently learns that it intends to introduce into

                           evidence or otherwise use at trial any materials other than those

                           previously identified in paragraphs (i) or (ii) above that contain

                           information that OFAC has designated as Confidential Material, that

                           party shall, at least seven days before the anticipated use of the

                           Confidential Material, provide notice to OFAC of its intent to use the

                           Confidential Material. Notice may be given by email with a copy by

                           overnight delivery. For purposes of cross-examination, any notice

                           provided to OFAC pursuant to this paragraph 8(c)(iii) may not be

                           shared with the opposing party nor with the witness expected to be

                           called to testify at trial.

               d. All procedures by which OFAC shall apply to the Court for protection at trial

                   of its Confidential Materials shall be governed by the rules of Court.

       9.      The termination of this action or any proceeding incident to efforts to collect on a

judgment in this action shall not relieve any person or party provided Confidential Material of

any obligation under this Protective Order.

       10.     All Confidential Material that is filed with any court and any pleadings, motions,

exhibits, or other papers filed with any court referencing or containing Confidential Material

shall be filed under seal to the extent of such Confidential Material, unless Plaintiffs are

otherwise advised by OFAC in writing, and kept under seal until further order of the Court.




                                                    5
     Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 6 of 10




        11.    Within sixty (60) days of the resolution of the last proceeding incident to efforts

to collect on a judgment in this action by settlement or final judgment and the termination of any

appeals therefrom, all Confidential Material, and all copies thereof, shall be promptly destroyed,

provided that counsel may retain one complete set of any such materials that were presented in

any form to a court. Any such retained materials shall be marked “Subject to Protective Order”

in the form in which they are stored and shall be stored with a copy of this Protective Order.

        12.    The protections conferred by this Stipulation and Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure

or becomes part of the public domain after its disclosure as a result of publication not involving a

violation of this Order, including becoming part of the public record through trial or otherwise;

and (b) any information known to Plaintiffs prior to the disclosure or obtained by the Plaintiffs

after the disclosure from a source who obtained the information lawfully and under no obligation

of confidentiality to OFAC.

        13.    This Protective Order does not waive or adjudicate any objection to the Subpoena

that OFAC may have or any claim of privilege involving any document or information

responsive to the Subpoena that OFAC may have. OFAC takes no position by moving for entry

of this Protective Order on the susceptibility to attachment of any asset that may be identified as

a result of its compliance with the Subpoena.

        14.    OFAC shall have no duty to produce Confidential Material to anyone other than

Plaintiffs.

        15.    Entry of this Protective Order shall not prohibit the United States or any agency,

department, officer, or employee of the United States from using or disclosing Confidential




                                                 6
    Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 7 of 10




Material for any purpose authorized by law, or the redisclosure of Confidential Material directly

to OFAC or to counsel for the United States.

       16.     This Protective Order is supplementary to any prior confidentiality or protective

order in place in this action, and its entry does not revoke, replace, or modify such orders.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 7
    Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 8 of 10



        December 16, 2020
Dated: _____________________

                                             AUDREY STRAUSS
                                             Acting United States Attorney for the
                                             Southern District of New York
                                             Attorney for the United States


                                             SAMUEL DOLINGER
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2677
                                             E-mail: samuel.dolinger@usdoj.gov


Dated:   _December 15, 2020___

                                             HOWARTH & SMITH
                                             Attorneys for Plaintiffs Jeremy Levin, Dr.
                                             Lucille Levin, and Suzelle M. Smith, Trustee
                                             of the Jeremy Isadore Levin 2012 Revocable
                                             Trust, as Amended

                                       By:
                                             PAULEEN TRUONG
                                             SUZELLE M. SMITH
                                             DON HOWARTH
                                             523 West Sixth Street, Suite 728
                                             Los Angeles, California 90014
                                             Tel.: (213) 955-9400
                                             E-mail: ptruong@howarth-smith.com


SO ORDERED:


__________________________________
HON. J. PAUL OETKEN
United States District Judge

                                                       Dated: December 23, 2020
Dated:   ___________________________




                                         8
Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 9 of 10




                          Exhibit A
   Case 1:09-cv-05900-JPO-RWL Document 1350 Filed 12/23/20 Page 10 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMY LEVIN, et al.,                                09 Civ. 5900 (JPO)

                       Plaintiffs,                   ACKNOWLEDGMENT OF
                                                     PROTECTIVE ORDER
             -v-

BANK OF NEW YORK MELLON, et al.,

                       Defendants.


         The undersigned hereby declares under penalty of perjury that he or she has read the

Protective Order entered in this action by the United States District Court for the Southern

District of New York, understands its terms, and agrees to be bound by each of those terms.

Specifically, and without limitation, the undersigned agrees not to use or disclose any

Confidential Material made available to him or her other than in strict compliance with the

Protective Order. The undersigned acknowledges that his or her duties under the Protective

Order shall survive termination of this action and are permanently binding and that failure to

comply with the terms of the Protective Order may result in the imposition of sanctions by the

Court.


Dated:    ___________________________

                                                     ___________________________
                                                     Signature

                                                     ___________________________
                                                     Printed Name




                                                 2
